Exhibit 10.14


FORM OF STOCK OPTION AGREEMENT


THIS AGREEMENT (this “Agreement”), is effective as of the date set forth on the
signature page hereof (the “Grant Date”), between Ardent Mines Limited (the
“Company”), and the individual set forth on the signature page hereto (the
“Participant”).


WHEREAS, the Company has adopted and maintains the 2011 Stock Option Plan (the
“Option Plan”) to promote the interests of the Company and its stockholders by
providing the Company’s key employees and others with an appropriate incentive
to encourage them to continue in the employ of the Company and to improve the
growth and profitability of the Company; and


WHEREAS, the Option Plan provides for the grant to Participants in the Option
Plan of Incentive Stock Options to purchase shares of Common Stock of the
Company;


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:


1. Grant of Option.  Pursuant to, and subject to, the terms and conditions set
forth herein and in the Option Plan, the Company hereby grants to the
Participant Incentive Stock Options (collectively, the “Options”) to purchase
such number of shares (each a “Share” and collectively the “Shares”) of the
Common Stock of the Company as are set forth on the signature page hereof:


2. Incorporation of Option Plan.  Except as otherwise provided herein, all
terms, conditions, restrictions of the Option Plan are incorporated herein and
made parte hereof as if stated herein.  Notwithstanding anything to the contrary
in the Option Plan, if there is any conflict between the terms and conditions of
the Option Plan and this Agreement, the terms and conditions of this Agreement,
as interpreted by the Committee, shall govern.  Unless otherwise indicated
herein, all capitalized terms used herein shall have the meanings given to such
terms in the Option Plan.


3. Exercise Price. The exercise price of each share underlying the Options is as
set forth on the signature page hereof (the “Exercise Price”).


4. Vesting and Exercise of Option. The Option shall vest and become exercisable
according to the schedule set forth on the signature page hereof.


5. Duration of Option. Subject to the provisions of the Option Plan and this
Agreement, with respect to the Options (or any portions thereof) which have not
become exercisable, the Options shall expire on the date the Participant is no
longer in good standing with the Company, including Termination of Employment
for any reason, and with respect to the Options (or any portion thereof) which
have become exercisable, the Options shall expire on the first of the following
events: (i) the expiration date set forth on the signature page hereof (the
“Expiration Date”); (ii) the expiration of three (3) months following the date
of the Participant’s termination of employment with the Company, other than as a
result of death or Disability; or (iii) the expiration of six (6) months
following (A) the date of death of the Participant or (B) cessation of an
Participant’s employment by reason of Disability (as defined in the Option
Plan). If the Participant’s employment or contractual relationship is terminated
by death, any Option held by the Participant shall be exercisable only by the
person or persons to whom such Participant’s rights under such Option shall pass
by the Participant’s will or by the laws of descent and distribution of the
state or country of the Participant’s domicile at the time of death.  Nothing in
this Agreement shall be interpreted or construed to confer upon the Participant
any right with respect to continuance of employment arrangements with the
Company, nor shall this Agreement interfere in any way with the right of the
Company to terminate the Participant’s employment services at any time.
 
 
 

--------------------------------------------------------------------------------

 
 
STOCK OPTION AGREEMENT

--------------------------------------------------------------------------------

  
6. Delay or Omissions. No delay or omission to exercise any right, power, or
remedy accruing to any party hereto upon any breach or default of any party
under this Agreement, shall impair any such right, power or remedy of such party
nor shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring.  Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party or any provisions or conditions of this Agreement, shall be in
writing and shall be effective only to the extent specifically set forth in such
writing.


7. Manner of Exercise and Payment.


7.1           Subject to the terms and conditions of this Agreement and the
Option Plan the Option may be exercised by delivery of written notice to the
Company in the form attached hereto, at its principal executive office.  Such
notice shall state that the Participant is electing to exercise the Option and
the number of Shares in respect of which the Option is being exercised and shall
be signed by the person or persons exercising the Option.  If requested by the
Company, such person or persons shall (i) deliver this Agreement to an Officer
of the Company who shall endorse thereon a notation of such exercise and (ii)
provide satisfactory proof as to the right of such person or persons to exercise
the Option.


7.2   The notice of exercise described in Section 7.1 above shall be accompanied
by payment of the full purchase price for the Shares in respect of which the
Option is being exercised, in cash, by check or any other form as the Company
may require from time to time.


7.3   Upon receipt of the notice of exercise and any payment or other
documentation as may be necessary pursuant to Section 7.2 relating to the Shares
in respect of which the Option is being exercised, the Company shall, subject to
this Agreement and the Option Plan, take such action as may be necessary to
effect the transfer to the Participant of the number of Shares as to which such
exercise was effective.
 
 
-2-

--------------------------------------------------------------------------------

 
 
STOCK OPTION AGREEMENT

--------------------------------------------------------------------------------

  
7.4   The Participant shall not be deemed to be the holder of, or to have any of
the rights of a holder with respect to any Shares subject to the Option until
(i) the Option shall have been exercised pursuant to the terms of this Agreement
and the Participant shall have paid the full purchase price for the number of
Shares in respect of which the Option was exercised, (ii) the Company shall have
issued and delivered the Shares to the Participant, and (iii) the Participant's
name shall have been entered as a stockholder of record on the books of the
Company, whereupon the Participant shall have full voting and other ownership
rights with respect to such Shares during the period of ownership thereof.


7.5   In lieu of payment upon exercise of the Option as set forth above in this
Section 7, the Participant may alternatively surrender to the Company for
cancellation a portion of this Option representing that number of unissued
Shares underlying this Option which is equal to the quotient obtained by
dividing (A) the product obtained by multiplying the purchase price by the
number of Shares of stock being purchased underlying the Option upon such
exercise, by (B) the difference obtained by subtracting the purchase price from
the closing price of the Company's common stock on the date immediately
preceding such date of such exercise (“Cashless Exercise”).


8. Notices.  All notices, demands, instructions and other communications
required or permitted to be given to or made upon either party hereto or any
other person shall be in writing and shall be personally delivered or sent by
registered or certified mail, postage prepaid, return receipt requested, or by a
reputable courier delivery service, or by telegram (with messenger delivery), or
by telecopy (confirmed by mail), and shall be deemed to be given for purposes of
this Agreement on the day that such writing is delivered or sent to the intended
recipient thereof in accordance with the provisions of this Section. Unless
otherwise specified in a notice sent or delivered in accordance with the
foregoing provisions of this Section, notices, demands, instructions and other
communications in writing shall be given to or made upon the respective parties
hereto, in the case of the Participant to the address of record on file with the
Company; and in the case of the Company, to the principal executive office of
the Company addressed to the Corporate Secretary.


9. Non-Transferability.   The Option shall not be transferable other than by
will or by the laws of descent and distribution or pursuant to a qualified
domestic relations order as defined in the U.S. Internal Revenue Code.  During
the lifetime of the Participant, the Option shall be exercisable only by the
Participant, except in the case of an Option transferred pursuant to a qualified
domestic relations order.


10. Securities Act Restrictions; Sales of Shares.  The Participant acknowledges
that neither the U.S. Securities and Exchange Commission (the “SEC”) nor any
state securities commission has approved the Option nor any Shares issuable upon
exercise thereof, nor passed upon or endorsed the merits of this Option or the
Shares; the Participant further understands and agrees that neither the Option
nor the Shares have been registered (i) with the SEC under the Securities Act of
1933, as amended (the “Securities Act”) or (ii) with any state securities
commission.  The Participant understands that neither the Option nor the Shares
may be offered, sold, transferred or otherwise disposed of in the U.S., its
territories or possessions, or to persons known to be residents of the U.S. or
to a U.S. person within the meaning of the Securities Act and the rules
promulgated thereunder; provided that the Shares may be so sold after the
earlier to occur of the effectiveness of a registration statement registering
the Shares under the Securities Act or the expiration of the restricted period
under Rule 144 promulgated under the Securities Act and thereafter only if the
Shares are registered under the Securities Act or an exemption from the
registration requirements under the Securities Act is available.  The
Participant acknowledges that the Company has no obligation to cause the
registration of this Option or the Shares under the Securities Act.
 
 
-3-

--------------------------------------------------------------------------------

 
 
STOCK OPTION AGREEMENT

--------------------------------------------------------------------------------


11. Adjustments.   In the event of a change applicable to the entire class of
shares of Common Stock, such as a stock split, stock dividend, or similar action
with respect to all issued and outstanding shares of Company Common Stock, the
Administrator shall make corresponding adjustments to the number of Shares
subject to this Option and the purchase price for such Shares.  For purposes of
clarity, however, no adjustments shall be made with respect to issuances of
Common Stock by the Company or any instruments exercisable or convertible into
shares of Common Stock.


12. Withholding of Taxes; Stock Option Treatment.   The Company shall have the
right to deduct from any distribution of cash to the Participant an amount equal
to the federal, state and local income taxes and other amounts as may be
required by law to be withheld (the “Withholding Taxes”) with respect to the
Option.  If the Participant is entitled to receive Shares upon exercise of the
Option, the Participant shall pay the Withholding Taxes to the Company in cash
prior to the issuance of such Shares.  In satisfaction of the Withholding Taxes,
the Participant may make a written election, which may be accepted or rejected
in the discretion of the Company, to have withheld a portion of the Shares
issuable to him or her upon exercise of the Option, having an aggregate Fair
Market Value, on the date preceding the date of such issuance, equal to the
Withholding Taxes. The Participant hereby acknowledges that they are aware of,
and responsible for, any tax consequences or effects caused by the
aforementioned withholding of Shares.


13. No Assignment.   Except as otherwise provided herein, the rights of the
Participant hereunder may not be assigned or otherwise transferred to any other
party.


14. Modification of Agreement.   This Agreement may be modified, amended,
suspended or terminated, and any terms or conditions may be waived, but only by
a written instrument executed by the parties hereto.


15. Severability.   Should any provision of this Agreement be held by a court of
competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force in accordance with their terms.


16. Successors in Interest.   All obligations imposed upon the Participant and
all rights granted to the Company under this Agreement shall be final, binding
and conclusive upon the Participant's heirs, executors, administrators,
successors and (subject to Section 11 above) assigns of the parties hereto.
 
 
-4-

--------------------------------------------------------------------------------

 
 
STOCK OPTION AGREEMENT

--------------------------------------------------------------------------------


 
17. Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


18. Entire Agreement.  This Agreement constitutes the entire agreement, and
supersedes all prior agreements, of the parties hereto relating to the subject
matter hereof, and there are no written or oral terms or representations made by
either party hereto other than those contained herein.  This Agreement cannot be
modified, altered or amended except by a writing signed by all the parties
hereto.  No waiver by either party hereto of any provision or condition of this
Agreement at any time shall be deemed a waiver of such provision or condition at
any prior or subsequent time or of any other provision or condition at the same
or any prior or subsequent time.


19. Governing Law; Arbitration.


(a)           This Agreement shall be governed by and construed in accordance
with the domestic laws of the State of Nevada without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of
Nevada or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Nevada.


(b)           All disputes and controversies arising out of or relating to this
Agreement shall be finally settled and binding under the Rules of the American
Arbitration Association (“AAA”).  The place of arbitration shall be New
York.  The Arbitration shall be conducted in English by a single arbitrator
appointed in accordance with the AAA rules.  Any award, verdict or settlement
issued under such arbitration may be entered by any party for order of
enforcement by any court of competent jurisdiction.  The arbitrator shall have
no power to take interim measures he or she deems necessary, including
injunctive relief and measures for the protection or conservation of
property.  Any award rendered shall be final and conclusive upon the parties and
adjudgment thereon may be entered in the highest court of the forum, state or
federal, having jurisdiction.  The fees and expenses of the Arbitrator and the
respective fees and expenses of the parties hereto in connection with any such
arbitration (including, without limitation, reasonable fees and expenses of
legal counsel and consultants) shall be paid by the party against whom a
decision by the Arbitrator is rendered.


[Signature Page Follows]
 
 
-5-

--------------------------------------------------------------------------------

 
 
STOCK OPTION AGREEMENT

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
___________, 20___, with the understanding that this Agreement shall constitute
a legal, valid, binding and enforceable obligation of the Company and the
Participant, respectively.


Option Grant:
         
Exercise Price:
             
Vesting Schedule:
             
Expiration Date:
                 
ARDENT MINES LIMITED
                   
By:
       
Name:
     
Title:
                   
PARTICIPANT
           
By:
       
Name:
     
Title:

 
 
-6-

--------------------------------------------------------------------------------

 


 


ARDENT MINES LIMITED


STOCK OPTION AGREEMENT


Notice of Exercise
 
Participant
     
Number of Shares purchased pursuant
 
to Exercise of Option
     
Exercise Date
     
Exercise Price per Share
     
Aggregate Purchase Price
     
Form of Payment
 



By this exercise, the Participant agrees to (i) promptly provide such additional
documents as the Company may reasonably require and (ii) provide for the payment
to the Company (in the manner designated by the Company) of tax withholding
obligations, if any, relating to the exercise of this Option.


Participant:
                           
Accepted:
             
ARDENT MINES LIMITED
                   
By:
      
Name:
     
Title:
 

 

 
 

--------------------------------------------------------------------------------

 
 

Addendum to Form of Stock Option Grant


On May 12, 2011, the following officers and directors of Ardent Mines Limited
were granted an option to purchase the following number of shares:


Name
 
Title
 
Number of Shares
   
Exercise Price
 
Leonardo Riera
 
CEO, President and Director
    500,000     $ 4.75  
Luciano de Freitas Borges
 
Director
    200,000     $ 4.75  
Gabriel Margent
 
Director
    150,000     $ 4.75  
James Ladner
 
Director
    200,000     $ 4.75  
Luis Feliu
 
Chief Financial Officer
    50,000     $ 4.75  



The exercise price represents the closing price of the Company’s common stock as
of May 12, 2011.  The options expire on May 12, 2016.


The options vest as follows:
25% on date of grant (May 12, 2011)
25% on November 12, 2011
25% on May 12, 2012
25% on November 12, 2012
 

 
 

--------------------------------------------------------------------------------

 
 